WALKER, Chief Justice
(dissenting).
I concur in all the conclusions of my brethren except their proposition that the exception to the court’s charge was not sufficient to require the court to submit the issue of unavoidable accident. In Robertson & Mueller v. Holden, 1 S.W.(2d) 570, 571, the Commission of Appeals said, opinion approved by the Supreme Court: “Whether the defect in the court’s charge be an affirmative error or mere omission, a proper objection pointing out the defect is a-sufficient predicate for reversal.”
A very interesting note on this proposition by Mr. Jesse M. Davis will be found in Texas Law Review, vol. 15, No. 1, dated December, 1936; also, a note in the same issue of the Law Review page 148. On the 6th of January, the Supreme Court granted a writ of error in Peckham v. Johnson, 98 S.W.(2d) 408, by the Fort Worth Court of Civil Appeals, wherein that court followed the rule in the Holden Case. Up to this time this court has uniformly recognized and enforced the rule in the Holden Case. I do not understand that the Supreme Court in its per curiam opinion in Harris v. Leslie, 96 S.W.(2d) 276, the basis of the second note above referred to, has cleared up the conflict on this point. However, since the issue of unavoidable accident was not raised by the evidence, the discussion of my brethren of this point is not necessary for the decision of the case.